Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141761                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 141761
                                                                    COA: 289071
                                                                    Gladwin CC: 08-003915-FH
  PAUL ALAN FARQUHARSON,
           Defendant-Appellee.

  _________________________________________/

         By order of December 16, 2010, the application for leave to appeal the July 22,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Dowdy (Docket No. 140603). On order of the Court, the case having been
  decided on July 11, 2011, 489 Mich 373 (2011), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals and REMAND this case to the Court of Appeals for
  reconsideration in light of Dowdy.

        CAVANAGH, J., would grant leave to appeal.

       MARILYN KELLY, J., would grant leave to appeal to reconsider People v Dowdy,
  489 Mich 373 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           t1017                                                               Clerk